EXHIBIT 10.4
EXECUTION COPY
FIRST AMENDMENT AGREEMENT
     This First Amendment Agreement (this “Agreement”) is entered into as of
March 11, 2009, by and among Lehman Commercial Paper Inc., a debtor and debtor
in possession under chapter 11 of the Bankruptcy Code (as defined below) (the
“Exiting Lender”), the Lenders party hereto, Citibank, N.A., in its capacity as
the Administrative Agent under the Credit Agreement referred to below, Time
Warner Inc. (“Time Warner”) and Time Warner International Finance Limited
(together with Time Warner, the “Borrowers”). Defined terms in the Credit
Agreement referred to below have the same meanings where used herein, unless
otherwise defined.
RECITALS
     WHEREAS, the Borrowers, the Administrative Agent, the Lenders party thereto
(including the Exiting Lender) and certain other parties thereto have entered
into the Amended and Restated Credit Agreement dated as of July 8, 2002, as
amended and restated as of February 17, 2006 (as amended, restated, supplemented
or otherwise modified, the “Credit Agreement”);
     WHEREAS, on October 5, 2008, the Exiting Lender commenced a voluntary case
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
and on such date, pursuant to section 362(a) of the Bankruptcy Code, an
automatic stay went into effect that prohibits actions to interfere with, or
obtain possession or control of, the Exiting Lender’s property or to collect or
recover from the Exiting Lender any debts or claims that arose before such date;
     WHEREAS, the Borrowers and the Exiting Lender have agreed to terminate the
Exiting Lender’s Commitment and have requested that the Administrative Agent and
the other Lenders agree to certain amendments to the Credit Agreement in
connection therewith; and
     WHEREAS, the Administrative Agent and the Lenders party hereto,
constituting at least the Required Lenders, have agreed to such termination and
such requested amendments, subject to the terms and conditions of this
Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree as
follows:
     1. Commitment Termination; Related Adjustments.
     (a) Notwithstanding anything to the contrary in Section 2.08 of the Credit
Agreement, on the First Amendment Effective Date (as defined below) the
Commitment of the Exiting Lender, whether used or unused, shall be reduced to
zero ($0.00) (the “Commitment Termination”), without any increase or decrease in
the Commitment (or, if applicable, the Yen Commitment) of any other Lender and
without any obligation on the part of the Borrowers to prepay, in connection
therewith, the Specified Lehman Loans (as defined below). From and after the
First Amendment Effective Date, the Exiting Lender shall have no further
obligation to fund any amount or extend any credit under the Credit Documents.
     (b) Immediately following the Commitment Termination, (i) the Applicable
Percentage of the Exiting Lender shall automatically be reduced to zero percent
(0%), and the Applicable Percentage of each other Lender shall automatically be
increased ratably such that the sum of the Applicable Percentages of Lenders
other than the Exiting Lender shall total one

 



--------------------------------------------------------------------------------



 



hundred percent (100%) and (ii) the Yen Exposure, the LC Exposure and the
Swingline Exposure of the Exiting Lender shall automatically be reduced to zero
($0.00), and the Yen Exposure, the LC Exposure and the Swingline Exposure of
each other Lender shall automatically be increased to give effect to the
increase in the Applicable Percentage of such Lender.
     (c) Revolving Loans of the Exiting Lender outstanding on the First
Amendment Effective Date (such Revolving Loans, whether held by the Exiting
Lender or any assignee thereof, being referred to as the “Specified Lehman
Loans”) shall, notwithstanding the Commitment Termination, continue to
constitute “Revolving Loans” and “Loans” that are part of one or more applicable
“Borrowings” for all purposes of the Credit Agreement and the Guarantee, and
shall be due and payable, and shall bear interest, as specified in the Credit
Agreement; provided, however, that any portion of the Specified Lehman Loans
that is repaid or prepaid, whether on account of any mandatory or voluntary
prepayment or otherwise, may not be reborrowed. For the avoidance of doubt, any
prepayment of a Revolving Borrowing made pursuant to the Credit Agreement shall
be applied to the Specified Lehman Loans included therein, if any, ratably.
     (d) For purposes of Sections 2.01(a), 2.01(b), 2.04(a), 2.05(b), 2.08(a)
and 2.19, the total Revolving Credit Exposures shall be determined without
giving regard to the outstanding principal amount of the Specified Lehman Loans.
     2. Concerning Fees.
     (a) The Exiting Lender shall be entitled to the Facility Fee, the
Utilization Fee and the Letter of Credit Fee accrued for its account through but
excluding the First Amendment Effective Date, which fees shall be payable to the
Exiting Lender as provided in the Credit Agreement.
     (b) Notwithstanding anything to the contrary in the Credit Agreement, from
and after the First Amendment Effective Date the Exiting Lender shall not be
entitled to any Utilization Fee.
     (c) For the avoidance of doubt, (i) the Exiting Lender, and any assignee
thereof that shall hold any Specified Lehman Loans, shall be entitled to the
Facility Fee in respect of its Revolving Credit Exposure consisting of the
outstanding principal amount of such Specified Lehman Loans as provided in
Section 2.11(a) of the Credit Agreement and (ii) from and after the First
Amendment Effective Date, the Exiting Lender shall not be entitled to any Letter
of Credit Fee.
     3. Certain Other Amendments.
     (a) Section 1.01 of the Credit Agreement is hereby amended to add the
following defined terms in the appropriate alphabetical order:
     “First Amendment Agreement” means the First Amendment Agreement dated as of
March 11, 2009, by and among Lehman Commercial Paper Inc., a debtor and debtor
in possession under chapter 11 of the Bankruptcy Code, the Borrowers, the
Administrative Agent and the other Lenders party thereto.

2



--------------------------------------------------------------------------------



 



     “Specified Lehman Loans” has the meaning set forth in the First Amendment
Agreement.
     (b) Section 9.04(c) of the Credit Agreement is hereby amended to revise the
first sentence thereof in its entirety as follows:
“The Administrative Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices in The City of New York a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans (identifying whether any such Loans are Specified Lehman
Loans) and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).”
     4. Certain Confirmations and Agreements.
     (a) The parties hereto hereby confirm that the Exiting Lender and, where
applicable, its Related Parties shall continue to be entitled to the benefits of
Section 2.14 (Increased Costs), Section 2.15 (Break Funding Payments),
Section 2.16 (Taxes) and Section 9.03 (Expenses; Indemnity; Damage Waiver) of
the Credit Agreement in accordance with the terms thereof. The parties hereto
further confirm that, for purposes of the definition of the term “Required
Lenders”, neither the Exiting Lender, nor any assignee thereof, shall be deemed
to have a Commitment solely as a result of holding any Specified Lehman Loans.
     (b) The Exiting Lender hereby agrees that, following the Commitment
Termination, it shall not acquire any Commitment under the Credit Agreement
without the prior written consent of Time Warner and the Administrative Agent.
     (c) The parties hereto hereby confirm that the Exiting Lender shall be
entitled to assign its Revolving Loans in accordance with Section 9.04
(Successors and Assigns) of the Credit Agreement without any reinstatement of
its Commitment.
     5. Representations and Warranties.
     (a) The Exiting Lender hereby represents and warrants that it is legally
authorized to enter into this Agreement, and this Agreement has been duly
executed and delivered by the Exiting Lender and constitutes its legal, valid
and binding obligation, enforceable in accordance with its terms.
     (b) Each of the Borrowers hereby represents and warrants that (i) it is
legally authorized to enter into this Agreement, and this Agreement has been
duly executed and delivered by such Borrower and constitutes its legal, valid
and binding obligation, enforceable in accordance with its terms, (ii) as of the
date hereof, no Default or Event of Default has occurred and is continuing and
(iii) the representations and warranties set forth in Article III of the Credit
Agreement (other than those set forth in Sections 3.04(c), 3.06 and 3.10) and in
the other Credit Documents are true and correct in all material respects on and
as of the date hereof, with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date.

3



--------------------------------------------------------------------------------



 



     6. Conditions Precedent to Effectiveness. This Agreement shall become
effective as of the date set forth above (the “First Amendment Effective Date”)
on the date on which:
     (a) the Administrative Agent (or its counsel) shall have received (i) a
counterpart of this Agreement signed on behalf of the Exiting Lender, each of
the Borrowers and the Lenders (other than the Exiting Lender) representing at
least the Required Lenders or (ii) evidence satisfactory to the Administrative
Agent (which may include a facsimile transmission) that each such party has
signed a counterpart of this Agreement; and
     (b) the Exiting Lender shall have received from the Borrowers payment, free
and clear of any recoupment or set-off, in immediately available funds, of all
out-of-pocket costs and expenses (including reasonable fees, charges and other
disbursements of counsel) incurred by the Exiting Lender in connection with this
Agreement, to the extent such costs and expenses have been invoiced at least two
Business Days prior to the First Amendment Effective Date.
     7. Costs and Expenses. The Borrowers shall reimburse the Exiting Lender for
all reasonable out-of-pocket costs and expenses incurred by the Exiting Lender
in connection with any actions taken by it pursuant to this Agreement.
     8. Release. Each of the Borrowers hereby unconditionally and irrevocably
waives all claims, suits, debts, liens, losses, causes of action, demands,
rights, damages or costs, or expenses of any kind, character or nature
whatsoever, known or unknown, fixed or contingent, which any of them may have or
claim to have against the Exiting Lender (in its capacity as a Lender) or its
agents, employees, officers, affiliates, directors, representatives, attorneys,
successors and assigns (collectively, the “Released Parties” and each
individually, a “Released Party”) to the extent arising out of or in connection
with the Credit Documents, including, without limitation, any failure to fund
any amounts thereunder (collectively, the “Claims”). Each of the Borrowers
further agrees forever to refrain from commencing, instituting or prosecuting
any lawsuit, action or other proceeding against any Released Parties with
respect to any and all of the foregoing described waived, released, acquitted
and discharged Claims and from exercising any right of recoupment or setoff that
it may have under a master netting agreement or otherwise against any Released
Party with respect to Obligations under the Credit Documents. Each of the
Released Parties shall be a third party beneficiary of this Agreement.
     9. Effect of Agreement. The parties hereto acknowledge that the Exiting
Lender shall have no obligation to provide any further financial accommodations
to or for the benefit of the Borrowers or any of their Affiliates pursuant to
the Credit Documents.
     10. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Exiting Lender,
the Lenders and the Borrowers.
     11. Limitation. Each party hereto hereby agrees that this Agreement
(a) does not impose on the Exiting Lender affirmative obligations or indemnities
not already existing as of the date of its petition commencing its proceeding
under chapter 11 of the Bankruptcy Code, and that could give rise to
administrative expense claims, and (b) is not inconsistent with the terms of the
Credit Agreement.
     12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall be one and the same

4



--------------------------------------------------------------------------------



 



instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.
     13. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     14. Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
     15. Interpretation. This Agreement shall constitute a Credit Document for
the purposes of the Credit Agreement and the other Credit Documents.
     16. Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be construed in accordance with and governed by
the law of the State of New York.
     (b) Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding shall be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
     (c) Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section 16. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01 of the Credit Agreement.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
     17. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF

5



--------------------------------------------------------------------------------



 



ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 17.
[Signature page follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first written above.

            LEHMAN COMMERCIAL PAPER, INC.,
as Exiting Lender
      By:   /s/ Ahuva Schwager         Name:   Ahuva Schwager        Title:  
Authorized Signatory        TIME WARNER INC.,
as Borrower
      By:   /s/ Edward B. Ruggiero         Name:   Edward B. Ruggiero       
Title:   Senior Vice President and Treasurer        Executed and Delivered as a
Deed by:

TIME WARNER INTERNATIONAL FINANCE LIMITED,
as Borrower, acting by two directors
      By:   /s/ Stephen N. Kapner         Name:   Stephen N. Kapner       
Title:   Director              By:   /s/ Tracey Waring-Mundy         Name:  
Tracey Waring-Mundy        Title:   Director   

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent and a Lender
      By:   /s/ Carolyn Kee         Name:   Carolyn Kee        Title:   Vice
President              By:   /s/ Carolyn Kee         Name:   Carolyn Kee       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



            J.P. Morgan Chase Bank, N.A.
as Lender
      By:   /s/ Tina L. Ruyter         Name:   Tina L. Ruyter        Title:  
Vice President        Bank of America, N.A.,
as Lender
      By:   /s/ Todd Shipley         Name:   Todd Shipley        Title:   Senior
Vice President        The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch,
as Lender
      By:   /s/ Jose Carlos         Name:   Jose Carlos        Title:  
Authorized Signatory        BNP Paribas,
as Lender
      By:   /s/ Nuala Marley         Name:   Nuala Marley        Title:  
Managing Director              By:   /s/ Maria Bliznakova         Name:   Maria
Bliznakova        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
as Co-Documentation Agent and as a Lender
      By:   /s/ Anca Trifan         Name:   Anca Trifan        Title:  
Director              By:   /s/ Oliver Schwarz         Name:   Oliver Schwarz   
    Title:   Director        BARCLAYS BANK PLC
as Lender
      By:   /s/ David Barton         Name:   David Barton        Title:  
Director        Calyon New York Branch,
as Lender
      By:   /s/ Pria Vrat         Name:   Pria Vrat        Title:   Director   
          By:   /s/ Mischa Zabotin         Name:   Mischa Zabotin       
Title:   Managing Director        HSBC Bank USA, National Association
as Lender
      By:   /s/ Thomas T. Rogers         Name:   Thomas T. Rogers       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



            The Royal Bank of Scotland plc,
as Lender
      By:   /s/ Vincent Fitzgerald         Name:   Vincent Fitzgerald       
Title:   Managing Director        Sumitomo Mitsui Banking Corporation,
as Lender
      By:   /s/ Yoshihiro Hyakutome         Name:   Yoshihiro Hyakutome       
Title:   General Manager        Wachovia Bank N.A.,
as Lender
      By:   /s/ Joe Mynatt         Name:   Joe Mynatt        Title:   Director 
      ABN AMRO Bank N.V.,
as Lender
      By:   /s/ David Carrington         Name:   David Carrington       
Title:   Director              By:   /s/ Suneel Gill         Name:   Suneel
Gill        Title:   Assistant Vice President        THE BANK OF NOVA SCOTIA,
as Lender
      By:   /s/ Thane Rattew         Name:   Thane Rattew        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



            Dresdner Bank AG New York Branch,
as Lender
      By:   /s/ Brian Smith         Name:   Brian Smith        Title:   Managing
Director              By:   /s/ Mark McGuigan         Name:   Mark McGuigan     
  Title:   Vice President        MIZUHO CORPORATE BANK, LTD.,
as Lender
      By:   /s/ Raymond Ventura         Name:   Raymond Ventura        Title:  
Deputy General Manager        THE BANK OF NEW YORK MELLON,
as Lender
      By:   /s/ Thomas J. Tarasovich, Jr.         Name:   Thomas J. Tarasovich,
Jr.        Title:   Vice President        CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Lender
      By:   /s/ Shaheen Malik         Name:   Shaheen Malik        Title:   Vice
President              By:   /s/ Christopher Reo Day         Name:   Christopher
Reo Day        Title:   Associate   

 



--------------------------------------------------------------------------------



 



            Fortis Bank SA/NV, New York Branch,
as Lender
      By:   /s/ Barbara Nash         Name:   Barbara Nash        Title:  
Managing Director & Group Head              By:   /s/ John Sullivan        
Name:   John Sullivan        Title:   Managing Director        MORGAN STANLEY
BANK, N.A.,
as Lender
      By:   /s/ Melissa James         Name:   Melissa James        Title:  
Authorized Signatory        MERRILL LYNCH BANK USA,
as Lender
      By:   /s/ Louis Alder         Name:   Louis Alder        Title:   First
Vice President        Lloyds TSB Bank plc,
as Lender
      By:   /s/ Deborah Carlson         Name:   Deborah Carlson        Title:  
Director, Corporate Banking – USA              By:   /s/ Windsor Davies        
Name:   Windsor Davies        Title:   Managing Director, Corporate Banking –
USA   

 



--------------------------------------------------------------------------------



 



            William Street Credit Corporation,
as Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Assistant Vice President        Svenska Handelsbanken (publ)
as Lender
      By:   /s/ Mats Eriksson         Name:   Mats Eriksson        Title:   Vice
President              By:   /s/ Richard Johnson         Name:   Richard
Johnson        Title:   Senior Vice President        Australia and New Zealand
Banking Group Limited,
as Lender
      By:   /s/ John W. Wade         Name:   John W. Wade        Title:   Deputy
General Manager
Head of Operations and Infrastructure        GOLDMAN SACHS CREDIT PARTNERS,
L.P.,
as Lender
      By:   /s/ Andrew Caditz         Name:   Andrew Caditz        Title:  
Authorized Signatory     

 